Citation Nr: 0832191	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-24 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.


FINDINGS OF FACT

1.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

2.  Service department records verify that a soldier was 
injured when his weapon jammed, and he attempted to clear the 
malfunction, causing an explosion.

3.  There is credible supporting evidence suggesting the 
incurrence of an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service. 38 U.S.C.A. 
§§ 1110, 1154(a) (West 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given this fully 
favorable decision, the Board finds that any discussion of 
the VCAA is unnecessary.


Analysis

The veteran has contended that he is entitled to service 
connection for PTSD.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims based on PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  His service personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  
In addition, the veteran has not contended that he engaged in 
combat with the enemy or described any stressors associated 
with such combat.  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In his December 2004 stressor statement, the veteran 
indicated that in the summer of 1996, a fellow soldier was 
hospitalized when a Hoffman exploded in front of him, 
shredding his neck.  The veteran indicated that this occurred 
within one hundred meters of him.

In May 2005, the veteran underwent VA examination.  PTSD was 
diagnosed.

In May 2006, the RO received a response from the United 
States Armed Services Center for Unit Records Research 
(CURR).  CURR indicated that they verified that on July 18, 
1996, at Fort Lewis, Washington, a soldier, who was assigned 
to the veteran's base, was injured when his weapon jammed, 
and he attempted to clear the malfunction.  A live round 
exploded, and he was injured.  The CURR report did not verify 
what kind of injury was inflicted.

The veteran testified during his June 2008 hearing that the 
incident verified by CURR was the same incident he had 
described in his stressor statement.  He indicated that the 
soldier was exiting his tank and a Hoffman accidentally 
detonated into the soldier's throat.  The veteran was right 
there when it happened.

In a June 2008 written statement, the veteran's private 
psychiatrist indicated that the veteran had been under his 
care since March 2006.  He suffered from PTSD.  The veteran's 
doctor noted the incident when the veteran witnessed another 
soldier suffer a neck wound when an explosive device 
detonated in front of his tank.  He opined that the veteran's 
intrusive recollections and nightmares were specifically 
related to this incident.  He believed that the veteran's 
PTSD was directly and causally related to this incident.

Based on the evidence of record, the Board finds that the 
veteran has been diagnosed with PTSD.  In addition, the 
veteran's PTSD has been shown to be related to his active 
service, according to the June 2008 opinion from the 
veteran's private physician.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between the 
current symptoms and an in-service stressor, the Board will 
consider whether there is credible supporting evidence that 
the claimed in-service stressors occurred.

The Court has held that the corroboration of every detail, 
including the veteran's participation in the claimed 
stressor, is not required.  See Suozzi v. Brown, 10Vet. App. 
307 (1997).  In Suozzi, the Court stressed that the veteran 
cannot be detached and protected from events that affected 
his company.  In this case, the veteran has reported a 
specific incident of a fellow soldier's injury when a weapon 
exploded in front of him.  This experience was reported by 
the veteran in December 2004.

In this case, CURR verified that during the time period 
specified by the veteran, a soldier in the veteran's base was 
injured when a weapon malfunctioned and a live round 
exploded.  The Board finds that enough similarities exist 
between the veteran's description of this event and the 
description supplied by CURR.  Therefore, the Board finds 
that this evidence establishes sufficient verification of his 
alleged personal exposure to this stressful event during 
military service.  See 38 U.S.C.A. § 1154(a).

Accordingly, in weighing the evidence of record, the Board 
concludes that service connection for PTSD is warranted in 
light of the medical diagnosis of PTSD and medical evidence 
establishing a link between the current symptoms and his in- 
service stressor.


ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


